     Case 8:19-cv-01106-AG-DFM Document 35 Filed 02/02/20 Page 1 of 4 Page ID #:145




 1    Mark L. Javitch (CA SBN 323729)
      Javitch Law Office
 2    480 S. Ellsworth Ave.
      San Mateo, CA 94401
 3    Telephone: 650-781-8000
 4    Facsimile: 650-648-0705
      mark@javitchlawoffice.com
 5    Attorney for Plaintiff

 6
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                            CENTRAL DISTRICT OF CALIFORNIA
11                                      SOUTHERN DIVISION
12
13    CATHERINE SHANAHAN                                Case No.: 8:19-cv-01106-AG-DFM
14                      Plaintiff,
                                                        STIPULATION OF DISMISSAL
15    v.
16    FINANCE CAPITAL GROUP, an
17    unknown business entity, ROYAL
      ADMINISTRATION SERVICES, INC.,
18
                      Defendants.
19
20          Now Comes Plaintiff CATHERINE SHANAHAN, in her individual capacity,
21
      Defendant FINANCE CAPITAL GROUP, and Defendant ROYAL ADMINISTRATION
22
23    SERVICES, INC, by and through their respective attorneys, and pursuant to Rule

24    41(a)(1)(A)(ii), hereby stipulate to the dismissal of Plaintiff’s individual claims and class
25
      claims against Defendants, without prejudice, with each side bearing its own costs and
26
27
                                                    1
28                                                                               8:19-cv-01106-AG-DFM
     Case 8:19-cv-01106-AG-DFM Document 35 Filed 02/02/20 Page 2 of 4 Page ID #:146




 1    attorney’s fees. Should no party object, the dismissal shall convert to a dismissal with
 2
      prejudice with respect to Plaintiff’s individual claims only on May 21, 2020.
 3
 4
 5    Dated: January 31, 2020                      Respectfully submitted,
 6                                                 By: /s/ Mark L. Javitch_________
 7                                                 Mark L. Javitch (CA SBN 323729)
                                                   Javitch Law Office
 8
                                                   480 S. Ellsworth Ave.
 9                                                 San Mateo, CA 94401
                                                   Telephone: 650-781-8000
10
                                                   Facsimile: 650-648-0705
11                                                 mark@javitchlawoffice.com
                                                   Attorney for Plaintiff
12
13
      Dated: January 29, 2020                      Respectfully submitted,
14
15                                                 By: /s/ Stephen A. Watkins
16                                                 Stephen A. Watkins (CA SBN 205175)
                                                   Carlson & Messer LLP
17
                                                   5901 W. Century Blvd., #1200
18                                                 Los Angeles, CA 90045
                                                   Telephone: (310) 242-2200
19
                                                   watkinss@cmtlaw.com
20                                                 Attorney for Defendant FINANCE CAPITAL
                                                   GROUP
21
      Dated: January 29, 2020                      Respectfully submitted,
22
23                                                 By: /s/ Leila Nourani
                                                   Leila Nourani (CA SBN 163336)
24
                                                   Jackson Lewis P.C.
25                                                 725 South Figueroa Street, Suite 2500
                                                   Los Angeles, CA 90017
26
                                                   Telephone: (213) 689-0404
27
                                                   2
28                                                                             8:19-cv-01106-AG-DFM
     Case 8:19-cv-01106-AG-DFM Document 35 Filed 02/02/20 Page 3 of 4 Page ID #:147




 1                                            leila.nourani@jacksonlewis.com
                                              Attorneys for Defendant ROYAL
 2
                                              ADMINISTRATION SERVICES, INC.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              3
28                                                                     8:19-cv-01106-AG-DFM
     Case 8:19-cv-01106-AG-DFM Document 35 Filed 02/02/20 Page 4 of 4 Page ID #:148




 1
                              Local Rule 5 L.R. 5-4.3.4(a)(2)Attestation
 2
 3
            Although this stipulation representing more than one electronic signature is being
 4
      filed under the ECF/CM login belonging solely to Mark L. Javitch, attorney for Plaintiff,
 5
      Local Rule L.R. 5-4.3.4(a)(2)) permits the filer to attest that concurrence in the filing of
 6
      the document has been obtained from each of the other signatories, which shall serve in
 7
      lieu of their signatures on the document.
 8
 9
            Therefore, in accordance with L.R. 5-4.3.4(a)(2), I hereby attest that I have
10
      received permission from each signatory shown in this document to use their e-signature
11
      for the purposes of filing this document.
12
13
            DATED: January 31, 2020
14
15
            By: /s/ Mark L. Javitch
16
17
18
19
20
21
22
23
24
25
26
27
                                                    4
28                                                                               8:19-cv-01106-AG-DFM
